Walker, J.
We think the Court did right to refuse a new trial in this case. The plaintiffs proved they had furnished the representative of these estates with the goods, etc., as charged. He had received them, and, it is to be presumed, did his duty by applying them to the purposes for which they were purchased. We think the testimony establishes the fact that Dr. Jones was satisfied that the trust estates ought to pay the amount for which the jury found in this case. We can discover no evidence in the record which goes to prove that any portion of the amount here allowed was properly chargeable to John H. Tr.ippe individually. We think the case of Wyley, et. al. vs. Collins, et. ah, 9 Ga. R., 223, authority sufficient to uphold and maintain the judgment rendered in this case. We think, therefore, the verdict was not only not contrary to evidence and the principles of justice and equity, but was in accordance with both evidence and law.
Hor do we think it devolved on the merchant to show how much of the goods, etc., were for the use of the several estates. The whole property, as we understand from the record, was kept '.undivided — the negroes worked in common, upon the land in common owned by the two estates : there was no division. Under this state of facts, how is it possible for *433John H. Trippe even, much less the plaintiffs, to say or show how much of the amount was for the one or the other estate ? Would a Court of Equity require, the merchant who advances goods, money, etc., to the representative of two estates, to show how the representative applied those advances, and upon being unable to do so compel him to lose the amount advanced? We do not so understand the principles of equity. When the goods are furnished the representative of the estates, it then becomes a matter between him and the estates as to the application and use of them. We do not mean to say, that if the person furnishing goods for an estate were guilty of any fraudulent conduct, that it could not be inquired into and the rights of the estate protected. In this case we see nothing of the sort. We think the Court was right in overruling the motion for a new trial.
Judgment affirmed.